

Exhibit 10.4.2


DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT


(Non-Assignable)


To Purchase Shares of
Common Stock


-of-


MAVERICK TUBE CORPORATION


THIS CERTIFIES THAT Director’s Name (the “Optionee”) is hereby granted the
option, as of Grant Date, to purchase, at the option price of Strike Price per
share, all or any part of the number of shares fully paid and non-assessable
shares of the common stock, par value $0.01 per share (the “Common Stock”), of
Maverick Tube Corporation, a Delaware corporation (hereinafter called the
“Company”), in accordance with the terms and conditions for the Maverick Tube
Corporation Director Stock Option Plan (the “Plan”) and upon and subject to the
following terms and conditions:



1.  
Term. Except as otherwise provided herein, this Option and all rights to
purchase shares hereunder shall expire five years after the date of grant of
this Option (the “Expiration Date”).




2.  
Nontransferablility. This Option and all rights hereunder shall be
non-assignable and non-transferable by the Optionee, either voluntarily or by
operation of law, other than by will or the laws of descent and distribution,
and, during the lifetime of the Optionee, this Option shall be exercisable only
by the Optionee. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option except as provided herein shall be null and void
and without effect.




3.  
Exercise. Prior to its expiration or earlier termination, this Option shall be
exercisable from time to time in whole or in part, provided, however, that in no
event shall this Option, or any portion thereof, be exercisable until at least
six months after the date of grant of this Option.



This Option may be exercised from time to time only by delivery to the Company
at its principal office (to the attention of the principal accounting officer)
of a duly signed notice in writing stating the number of shares with respect to
which this Option is being exercised; provided, however, that:


(i) only whole shares and not less than One Hundred (100) shares may be
purchased at any one time unless the number purchased is the total remaining
number then purchasable hereunder;


--------------------------------------------------------------------------------





(ii) the Optionee shall pay, in addition to the aggregate purchase price of the
Common Stock covered by the Option, and amount equal to any federal, state and
local taxes that may be required to be withheld in connection with the exercise
of such Option, unless the Company’s officers, at the time of exercise of this
Option, have established procedures for the satisfaction of an Optionee’s
withholding tax liability incurred upon exercise of this Option by enabling the
Optionee to authorize the company to retain from the total number of shares to
be issued pursuant to such Option exercise that number of shares (based on the
then-existing Fair market Value Per Share as determined in accordance with the
Plan) that will satisfy the withholding tax due; and


(iii) this Option may not be exercised at any time when this Option or the
granting or exercise hereof violates any law, governmental order or regulation,
or Company policy governing the purchase and sale of securities of the Company.


At the time of delivery specified in the Optionee’s notice of exercise, the
Company shall transfer and set aside for the benefit of the Optionee (or other
person entitled to exercise this Option) a certificate or certificates out of
the Company’s theretofore authorized but unissued or reacquired shares of Common
Stock as the Company may elect against payment of the option price in full for
the number of shares purchased, and any withholding tax, if required, by either
(i) cash (including certified or bank cashier’s check or the equivalent
thereof), or (ii) at the discretion of the Optionee and as specified in the
notice of exercise, by delivering at Fair Market Value Per Share ( determined as
of the date of the notice of exercise) Common Stock owned by the Optionee ( or
such other person) as hereinafter provided. If the Optionee fails to pay for any
part of the number of shares specified in such notice as required, the right to
purchase such shares may be terminated by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”).



4.  
Delivery of Certificates. The Company shall deliver certificates representing
the Common Stock purchased hereunder, free and clear of restrictions except for
the restrictions which are necessary to assure compliance by the Company and the
Optionee with applicable federal and state securities laws and/or the listing
requirements of any national securities exchange or association. The Company may
postpone the issuance and delivery of shares upon any exercise of this Option,
if necessary, until admission of such shares to listing on any stock exchange or
association and completion of registration and qualification of such shares
under any applicable state or federal law, rule or regulation.


2

--------------------------------------------------------------------------------






5.  
Termination of Option. This Option and all unexercised rights hereunder shall
terminate automatically upon the earlier of (I) the date on which an Optionee
ceases to hold the office of a director of the Company for any reason other than
retirement, death or disability, (ii) the date which is three months following
the effective date of the Optionee’s retirement from service on the Board, (iii)
the date which is one year following the date on which the Optionee’s service on
the Board ceases due to death or disability, and (iv) the fifth anniversary date
of the option grant. If the tenure of the Optionee as a director of the Company
is terminated by reason of death or disability, and outstanding Option or
unexercised portion thereof granted to him may be exercised by the Optionee, the
Optionee’s personal representative, executor, administrator, heirs or devisees,
as applicable, at any time, within one year after the Optionee’s death or
disability, but in no event after the termination of the term of this Option in
accordance with its terms.




6.  
Adjustment. In the event that the outstanding shares of Common Stock of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, or in the event that there is a subdivision or
consolidation of the outstanding shares of Common Stock, this Option shall, to
the extent that it has not been exercised, entitle the Optionee upon the
subsequent exercise of this Option to such number and kind of securities or
other property, subject to the terms of the Option, and at such aggregate
purchase price as determined in accordance with the Plan. Any determination of
the Committee as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of Common Stock
shall be issued under this Option or in connection with any such adjustment.




7.  
Miscellaneous. A determination by the Compensation Committee of any question
which may arise with respect to the interpretation and construction of the
provisions of this Option or of the Plan shall be final. The Compensation
Committee may authorize and establish such rules, regulations and revisions
thereof not inconsistent with the provisions of this Option or of the Plan as it
may deem advisable. This Option shall not confer upon the Optionee any right to
remain a director of the Company, shall not interfere in any way with the right
of the Company or the shareholders thereof at any time to terminate such service
or to increase or decrease the compensation of the Optionee as a director from
the level in existence at the time of the granting of this Option, and shall not
confer upon the Optionee any rights or privileges of a shareholder of the
Company for any shares of Stock issuable upon exercise of such Option until such
person has become the holder of record of such shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date on which such person becomes the holder of record, except as provided in
Section 6, above.


3

--------------------------------------------------------------------------------







WITNESS the seal of the Company and the signatures of its duly authorized
officers.


DATED:
Current Date
 






 
MAVERICK TUBE CORPORATION
     
By:
     
Jim Cowan
   
President and Chief Operating Officer



ACCEPTED:



   
Director’s name
 



 
4

--------------------------------------------------------------------------------




